DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Cheng et al. (US 2009/0264066) teaches in Figure 2, Section 0024 a repeater disposed on a window of a building.  Kum et al. (US 2020/0144692) teaches in Figure 1, Sections 0047 - 0052 a repeater disposed on a window of a building (particularly Section 0052) that can be used in a 5G or mmWave system (See Sections 0005, 0124).  Rofougaran (US 2009/0088071) teaches a repeater with phased array transmission antennas and phase array receiving antennas (Figure 3A, Section 0033).  Fang (US 2020/0136718) teaches a repeater with phased arrays (Section 0038) that operates in a 5G system (Section 0017).  Rofougaran (US 8,489,019) teaches a repeater that uses phased array antennas (Col. 2 lines 41 – 47).  Mohamadi (US 2006/0040615) also teaches a repeater with antenna arrays (Figure 4, Section 0026).  The prior art of record however fails to teach or render obvious the following:
 wherein the repeater device further comprises control circuitry configured to tune an impedance of the one or more phased array antenna transmitters in accordance with the glass structure, based on the impedance matching component, and wherein the impedance matching component is configured to change a filter response of the glass structure such that the transmitted mmWave radio frequency signal after propagation through the impedance matching component and the glass structure has at least one of: no transmission loss at a frequency of the transmitted mmWave radio frequency signal or a second level of transmission loss that is less than the first level of transmission loss
wherein the repeater device further comprises control circuitry configured to tune an impedance of the one or more phased array antenna transmitters in accordance with the glass structure based on the impedance matching component, and wherein the impedance matching component is configured to change a filter response of the glass structure such that the transmitted mmWave radio frequency signal after propagation through the impedance matching component and the glass structure has at least one of: no transmission loss at a frequency of the transmitted mmWave radio frequency signal or a second level of transmission loss that is less than the first level of transmission loss
tuning, by an impedance matching component at the repeater device, an impedance of the one or more phased array antenna transmitters in accordance with the glass structure and change a filter response of the glass structure such that the transmitted mmWave radio frequency signal after propagation through the impedance matching component and the glass structure has at least one of: no transmission loss at a frequency of the transmitted mmWave radio frequency signal or a second level of transmission loss that is less than the first level of transmission loss
Claims 1 – 20 are therefore allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877.  The examiner can normally be reached on Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
February 8, 2021